PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/440,269
Filing Date: 23 Feb 2017
Appellant(s): Holmes, Elizabeth, A.



__________________
Hao Y. Tung
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 17 December 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 17 November 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s arguments filed 17 December 2021 have been fully considered but they are not persuasive.

35 U.S.C. 112(f)
On pages 4-5 of the Brief, appellant argues that the interpretation of the claims under means-plus-function language (35 U.S.C. 112(f)) does not apply.  While appellant contests that “communication unit,” “sample collection unit,” “sample preparation unit,” and “transmission unit” in claim 32 do not comprise non-structural terms, appellant does not apply the structural interpretations of these limitations.  In the absence of the appellant’s interpretation of the non-structural terms, the claims are interpreted to comprise means-plus-function language (35 U.S.C. 112(f)).
A “communication unit” is disclosed in paragraph 324 of the specification.
A “sample collection unit” is disclosed in paragraph 300 of the specification.
A “sample preparation unit,” has several examples discussed in paragraph 92 of the specification.


35 U.S.C. 103
	Several times on pages 5-7 of the Brief, appellant argues that measured data is distinct from “raw data.”  Appellant argues that while Yoo discusses measured data in detail, this measured data is not “raw data.”  Absent a limiting description in the specification regarding “raw data,” the term “raw data” is broadly interpreted to comprise the measured data of Yoo.
	On page 6 of the Brief, appellant argues that medical diagnosis is distinct from laboratory analysis.  However, Yoo teaches a system (paragraphs 36-38 of Yoo) that integrates biochips that perform laboratory analysis, a diagnosis unit that analyzes the laboratory analysis data, and oversight by a virtual doctor to provide communication regarding both of the laboratory analysis and diagnosis unit to the patient.  Paragraph 179 of Yoo teaches that mathematical calculations are performed on the analysis of reactions within the biochip in order to provide the virtual doctor (via the diagnosis unit) the results and diagnosis data to be communicated with the patient.
In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., “remote laboratory” and “remote diagnosis”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  While appellant argues that Yoo does not teach a “transmission unit configured to transmit the raw data from said sample collection site to and/or an affiliate thereof at said laboratory location,” claim 32 does not require the sample collection site to be remote from the authorized facility.  Even assuming (en arguendo) that the sample collection site is required to be remote from the authorized facility, the virtual doctor described in paragraphs 36-38 and 179 of Yoo is interpreted to be an affiliate at the laboratory location.
Appellant argues that the prior art does not teach “a laboratory benefit system in communication with the communication unit, wherein the laboratory benefit system has another processor to perform identification verification, tracking communications, tracking payment, and directing payment to at least two different entities”.  Paragraphs 280-284 of Yoo teach computer processing of identification verification, tracking communications, and directing/tracking payment to at least two different banking entities for the recited laboratory system.  As appellant reproduces paragraphs 40 and 126 from Singhal on page 8 of the Brief, the document of Singhal also teaches identification verification and tracking communications/payments between banks.  While appellant argues that not all of the limitations within “a laboratory benefit system in communication with the communication unit, wherein the laboratory benefit system has another processor to perform identification verification, tracking communications, tracking payment, and directing payment to at least two different entities” are made obvious in the prior art, appellant does not specify which limitations are missing in the prior art.
In response to appellant’s argument that the examiner's conclusion of obviousness using the document of Singhal is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The document of Singhal adds tools for electronic security to the document of Yoo.  There would have been a reasonable expectation of success in combining Yoo and Singhal because both documents analogously require security and identification verification in order to process payments to different banks.  In addition, the security procedures in Singhal are robust and generally applicable to other systems, including the laboratory system of Yoo.
Appellant has no arguments specific to the prior art documents of Brister et al. and/or Kouchi et al.
Appellant has no arguments specific to the other 35 U.S.C. 103 rejections in the prior Office action.

Double Patenting
Appellant has no arguments with regard to double patenting rejections.

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	18 February 2022




/HEATHER CALAMITA/           Supervisory Patent Examiner, Art Unit 1639                                                                                                                                                                                             
/Karlheinz R. Skowronek/           Supervisory Patent Examiner, Art Unit 1631                                                                                                                                                                                             


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.